OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the Per Curiam opinion of that court (76 AD2d 504). In response to appellant’s arguments advanced before us, we add the following observations : (1) the mandate of the due process clause of the New York State Constitution (art I, § 6), because it is a constitutional provision, takes precedence over the uniformity provision of the Uniform Commercial Code (§ 1-102, subd [2], par [c]); (2) the 1980 amendment of article 9 of the Lien Law in an effort to correct the constitutional infirmity in the garagemen’s lien which we recognized in Sharrock v Dell Buick-Cadillac, (45 NY2d 152) is irrelevant to the issue of the present case, because article 9 specifically excepts from its provisions the lien of a warehouseman under the Uniform Commercial Code and no similar legislative *868amendment with respect to the latter lien has been enacted; and (3) the 1979 enactment of the Truth-In-Storage Act (General Business Law, art 29-1), if it be applicable at all to the instant noncontractual situation, does not proscribe the summary non judicial sale permitted by section 7-210 of the Uniform Commercial Code which under the reasoning of Sharrock is clearly unconstitutional.